In re Scott Jeffers, Heyward G. Jeffers, III; applying for Rehearing of an Order of this Court dated February 8,1996; Parish of Tangipahoa, No. 9402367; Court of Appeal, First Circuit, No. CW96 0181.
Application for rehearing is denied. The relief sought by Applicant, Ray Allen Booty, (to reinstate the district court’s judgment denying the continuance) was granted by this Court on 2/8/96 and the continuance as a consequence denied. We are advised and conclude that before this application for rehearing was filed in this Court, today at 2:33 p.m., the hearing had already been conducted and concluded in the district court. The rehearing application is therefore now moot.